Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenley Hoover, Applicant’s Representative, on 12/17/21.
IN THE CLAIMS
	Claims 18-19 have been cancelled without prejudice.
Reasons for Allowance
	Applicant’s arguments and evidence are deemed persuasive over the prior art of record, that the state of the art would not have guided one of ordinary skill in the art to the instant insulin formulation comprising the combination of elements and concentrations instantly claimed to lead to the instantly claimed end result, the latter claim limitation found to breathe life and patentable weight into the claim scope and inherently limiting anything else that may be ‘comprised’ within the formulation of independent claim 1 (and the depending claims therefrom) that would not yield the unexpected end results achieved here.  More specifically, the evidence of record was not found to guide or render predictable to one of ordinary skill in the art that selecting the specific combination of polysorbate 80 with citrate at the specific concentration ranges of each tested (and mirrored in the claim scope) with an expectation that such would yield a product that 
	
    PNG
    media_image1.png
    142
    690
    media_image1.png
    Greyscale

See, e.g., specification Examples 4 and 5, Tables 3 and 4, as well as para [0088] as reflected in the following figure set forth in applicant’s last response (page 11): 

    PNG
    media_image2.png
    503
    620
    media_image2.png
    Greyscale

See also specification para’s [0150]-[0155] and [0168] relevant to the data results above:
[0155] Whilst the particles in samples with visual scores 4 and 5 [> 20 larger particles] are clearly detectable on casual visual assessment under normal light, samples with visual score 1-3 [< 20 particles] generally appear as clear solutions on the same assessment. Samples with visual scores 1-3 are considered to be "Pass"; samples with visual score 4-5 are considered to be "Fail".

[ ]

[0168] It was shown (Table 4) that the presence of citric acid (22 mM) resulted in an increased formation of particles in compositions of insulin lispro in the absence of polysorbate 80 or poloxamer 188, using the Visual Assessment Scoring Method B. The presence of polysorbate 80 appeared to mitigate the destabilising effect. The stabilising effects of polysorbate 20 and poloxamer 188 were notably weaker than that of polysorbate 80.





	
    PNG
    media_image3.png
    106
    703
    media_image3.png
    Greyscale

[Claim Interpretation:  In line with the above, this determination as to the present claim scope is premised on the position that no other elements or additives at specific concentrations beyond that claimed are ‘required’ to achieve these end results; were this not the case, the present determination would be different.]  
Applicant has also provided a snapshot of the state of the art (response page 7) – a review article analyzing insulin formulations, including surfactant selection therein - where polysorbate 80 was not preferred over any other surfactant.  In fact, often the opposite teaching or suggestion was conveyed (polysorbate 20 or poloxamer 188 over polysorbate 80), which would have rendered unpredictable that unexpected results relevant to stability (like applicant has shown) would be achieved with polysorbate 80 combined with citrate versus other same class surfactants polysorbate 20 and poloxamer 188 (or any other surfactant):

    PNG
    media_image4.png
    319
    754
    media_image4.png
    Greyscale


The present reasons for allowance are also premised on the arguments and expert opinion that the claimed end result – intended to breathe life into the claim and given patentable weight here - of fewer than 20 particles detectable in the formulation after 8 weeks at 30 degrees Celcius is only achievable with polysorbate 80 and citrate at the specific, narrower range concentrations claimed, as reflected in the table above (and that the other surfactants at these same claimed concentrations with citrate at these same claimed concentrations amount do not achieve the end result of fewer than 20 particles detectable; absent evidence to the contrary which would change the disposition handed down here).  
While combining buffers and/or chelating agents (e.g. citrate being labeled/functioning in either capacity) and surfactants (polysorbate 80) as part of insulin formulations may well be old art, the choice of concentrations/amounts thereof generally seen as standard routine optimization.  Merely by example, see applicant Jezek’s earlier 2011 work in U.S. Patent Publication 20110097348, which recognizes citrate and polysorbate 80 specifically within a short list or 
In this case, based on the unexpected test results achieved versus valid controls, the selection of each agent specifically from within their respective class; and at the specific, narrower range amounts of each claimed; and requiring the claimed end result yield of fewer than 20 particles being detectable; is not deemed reasonably guided to by the prior art of record.  One of ordinary skill in the art is not found to have been led towards selecting these limitations with any expectation that one surfactant versus another would perform significantly better and achieve the end result claimed.  Therefore, these specific selections of the combination of polysorbate 80 and citrate at the specific narrower concentrations of each, in order to achieve the end result claimed, is not deemed merely a matter of selection and routine optimization (based on the unexpected test results (end results) achieved versus valid controls).  
prima facie case of obviousness (absent some other evidence to the contrary not presently of record or not fully appreciated by this examiner).  For these reasons, the claimed invention is allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654